Affirm and Opinion Filed October 7, 2019.




                                                       In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                              No. 05-18-01450-CR
                                              No. 05-18-01451-CR

                       CHRISTOPHER DEANDRE NICHOLSON, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 380th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 380-82289-2014
                               Trial Court Cause No. 380-81461-2016

                                   MEMORANDUM OPINION
                          Before Justices Bridges, Molberg, and Partida-Kipness
                                       Opinion by Justice Molberg

         Christopher Deandre Nicholson appeals the trial court’s judgment revoking community

supervision on November 7, 2018 in trial court Cause No. 380-82289-2014 and the trial court’s

judgments adjudicating guilt on November 7, 2018 in trial court Cause No. 380-81461-2016. The

attorney appointed to represent Nicholson in his appeals in this Court’s Cause Nos. 05-18-01450-

CR and 05-18-01451-CR filed a motion to withdraw from the representation, supported by an

Anders brief. See Anders v. California, 386 U.S. 738, 744–45 (1967). In support of her motion to

withdraw, counsel’s Anders brief asserted that she carefully reviewed the records in both cases1


    1
       Counsel’s Anders brief asserted she reviewed the State’s motions to revoke community supervision and the
State’s petitions to enter a final adjudication of Nicholson’s guilt. The Anders brief further asserted counsel reviewed
all designated records and documents in trial court Cause No. 380-82289-2014, including but not limited to: Original
and, in her professional opinion, the records reflect no reversible error upon which an appeal can

be predicated. Id. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008).

        In the Anders brief, counsel discussed why, under the controlling authorities, there are no

reversible errors in the trial court’s judgments. Counsel certified that she sent a copy of the Anders

brief and her motion to withdraw to Nicholson by certified mail, accompanied by a letter informing

Nicholson of his right to examine the record for the purpose of filing a pro se brief. By letter, this

Court also advised Nicholson of his right to review the appellate record and file a pro se response

to counsel’s Anders brief. Nicholson did not file a pro se response. The State did not file a brief.

                                                  ANALYSIS

        As the reviewing court, we must conduct an independent evaluation of the record to

determine whether counsel is correct in concluding that an appeal is frivolous. See Stafford v.

State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). After reviewing the appellate record and

counsel’s brief, we agree with Nicholson’s counsel that there is no reversible error. We therefore

conclude there are no plausible grounds to support the appeal.




Plea Agreement; Terms and Conditions of Community Supervision; Notice of Violation, 5/18/15, 10/5/17; Amended
Conditions of Supervision: 5/27/15, 6/26/15, 10/6/17; State’s Motion to Revoke Community Supervision, dated
9/1/15, 12/7/17; State’s Amended Motion to Revoke Community Supervision, dated 3/24/16, 5/10/18; Order
Continuing Defendant on Adjudicated Community Supervision ; with SAFPF; SAFPF Progress and Conduct Report,
filed on 1/18/17, 3/30/17, 6/19/17, 7/19/17, 12/7/17; Defendant’s Plea of True and Stipulation of Evidence Open Plea
on 10/5/16, 11/7/18; Judgement Revoking Community Supervision, dated 11/27/18; Notice of Appeal; and Transcript
of the above-listed proceedings. With respect to trial court Cause No. 380-81461-2016, the Anders brief asserted
counsel reviewed all designated records and documents in trial court Cause No. 380-82289-2014, including but not
limited to: Original Plea; Order of Deferred Adjudication – Count I and Count II, 10/5/16; Terms and Conditions of
Community Supervision imposed; State’s Petition to Enter a Final Adjudication of Defendant’s Guilt, 12/7/17; First
Amended State’s Petition to Enter A Final Adjudication of Defendant’s Guilt, 5/10/18; Defendant’s Plea of True and
Stipulation of Evidence Open Plea; Judgment Adjudicating Guilt; Notice of Appeal; and Transcript of the above-listed
proceedings.
       Accordingly, we affirm the trial court’s judgments and we grant counsel’s motion to

withdraw. See TEX. R. APP. P. 43.2(a).




                                             /Ken Molberg//
                                             KEN MOLBERG
                                             JUSTICE




Do Not Publish
TEX. R. APP. P. 47
181450f.u05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 CHRISTOPHER DEANDRE                              On Appeal from the 380th Judicial District
 NICHOLSON, Appellant                             Court, Collin County, Texas
                                                  Trial Court Cause No. 380-82289-2014.
 No. 05-18-01450-CR         V.                    Opinion delivered by Justice Molberg.
                                                  Justices Bridges and Partida-Kipness
 THE STATE OF TEXAS, Appellee                     participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 7th day of October, 2019.
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 CHRISTOPHER DEANDRE                              On Appeal from the 380th Judicial District
 NICHOLSON, Appellant                             Court, Collin County, Texas
                                                  Trial Court Cause No. 380-81461-2016.
 No. 05-18-01451-CR         V.                    Opinion delivered by Justice Molberg.
                                                  Justices Bridges and Partida-Kipness
 THE STATE OF TEXAS, Appellee                     participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 7th day of October 2019.